Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




RICARDO VASQUEZ,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-04-00302-CR

Appeal from the

34th Impact Court

of El Paso County, Texas

(TC# 20040D00399)




O P I N I O N
           Appellant was charged with the offense of possession of cocaine with intent to
deliver.  Appellant pleaded guilty and the court assessed punishment at fifteen years’
imprisonment in the Institutional Division of the Texas Department of Criminal Justice.  We
reverse and remand.
           In Appellant’s sole issue on appeal, he asserts that the court erred in denying his
motion to suppress the evidence.  In its brief, the State agrees with Appellant’s contention
and joins in Appellant’s prayer to reverse and remand this cause.  We are in accord with the
parties.  Accordingly, we sustain Appellant’s assertion that the court erred in failing to grant
his motion to suppress the evidence, and we reverse and remand this cause to the trial court
for proceedings not inconsistent with this opinion.
                                                                  RICHARD BARAJAS, Chief Justice
April 21, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)